Citation Nr: 0820773	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a reduction in the disability rating of the veteran's 
degenerative joint disease of the lumbar spine from 20 
percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to February 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The file is now under the jurisdiction of the 
Pittsburgh, Pennsylvania RO.

The December 2004 rating decision on appeal reduced the 
veteran's rating for degenerative joint disease of the lumbar 
spine from 20 percent to 0 percent, effective March 1, 2005.  
However, an August 2005 rating decision assigned the veteran 
a 10 percent rating for his lumbar spine disability, 
effective from March 1, 2005.  Consequently, the issue listed 
on the title page of this decision has been stated so as to 
reflect implementation of the August 2005 rating decision.  


FINDINGS OF FACT

1.  The veteran was given proper notice regarding the 
proposed reduction prior to the reduction of his rating for 
his lumbar spine disability.

2.  The veteran had not had a 20 percent rating in effect for 
his lumbar spine disability for five years at the time of the 
December 2004 rating decision which reduced his rating.

3.  A May 2005 VA examination report shows that the veteran 
only meets the criteria for a 10 percent rating for his 
degenerative joint disease of the lumbar spine.




CONCLUSION OF LAW

The reduction of the rating for the veteran's degenerative 
joint disease of the lumbar spine from 20 to 10 percent, 
effective March 1, 2005, was proper.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5242 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the RO granted service connection for 
degenerative joint disease of the lumbar spine, and assigned 
a 20 percent evaluation effective from March 1, 2000.  This 
was based on an April 2000 VA examination report that 
diagnosed chronic mechanical low back pain, gradually 
increasing in its discomfort and stiffness, with residuals of 
decreasing physical activities.  The examination showed the 
veteran to have lumbar spine range of motion of 60 degrees of 
flexion, 25 degrees of extension, 30 degrees of lateral 
flexion, and 35 degrees of rotation.  The rating decision 
noted that there was a likelihood of improvement, and that 
the assigned evaluation was not considered permanent and was 
subject to a future review examination.

As mail sent to the veteran's last known address was returned 
by the post office as undeliverable, in 2004 the Togus, 
Maine, RO obtained confirmation from the bank at which the 
veteran's VA benefits were deposited of an address for the 
veteran in Texas.  In May 2004, the veteran responded to the 
RO's letter mailed to the address obtained from the bank to 
confirm his mailing address had changed to an address "in 
care of" an individual in Texas.  In September 2004, a 
letter was sent to the veteran's Texas address informing him 
that he had been scheduled for a VA spine examination.  The 
veteran's sister, who resided at the Texas address, called VA 
and stated that the veteran was overseas for several years 
and unavailable to report for a VA examination.  

A September 2004 rating decision proposed reducing the 
veteran's back disability evaluation to a noncompensable 
level.  In October 2004 the RO sent a letter to the veteran 
proposing to reduce the veteran's degenerative joint disease 
of the lumbar spine from 20 percent to 0 percent, and 
notified the veteran that he could submit evidence to show 
that the reduction should not be made.  He was told that he 
had 60 days to submit such evidence.  The letter also offered 
the veteran the opportunity to attend a hearing.

In a November 2004 letter the veteran strongly protested the 
proposal to reduce his benefits.  He reported that he had to 
stop jogging because of back pain and that he bought an 
elliptical exercise machine so that he could get some level 
of cardiovascular conditioning.  He reported that he could 
not stand for more than 30 minutes in one place due to lower 
back stress and that he had bought an expensive mattress and 
had it shipped to the Middle East to alleviate the discomfort 
in his back.

On December 7, 2004, the RO received a letter from the 
veteran.  The veteran stated that two X-rays of his lumbar 
spine were enclosed with the letter.  The Board notes that 
the X-rays were detached and are not in the claims file.

By rating decision dated December 13, 2004, the RO 
effectuated the proposed reduction, and assigned a 0 percent 
rating for the veteran's degenerative joint disease of the 
lumbar spine, effective from March 1, 2005.  The veteran was 
notified by a letter dated December 22, 2004; he appealed the 
RO's decision.  As noted above, the veteran's rating for his 
lumbar spine disability was increased to 10 percent effective 
March 1, 2005 by an August 2005 rating decision.

Regulations provide that where action by the rating agency 
would result in the reduction or discontinuance of 
compensation payments, a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
beneficiary of the compensation payments be notified at his 
or her latest address of record of the contemplated action, 
furnished detailed reasons therefore, and be given 60 days 
from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level.  38 C.F.R. § 
3.105(e).

Furthermore, the veteran must be informed that he or she may 
request a predetermination hearing provided that the request 
is received by VA within 30 days from the date of the notice 
of the proposed rating reduction.  If a timely request for a 
predetermination hearing is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date; 
that the hearing will be conducted by VA personnel who did 
not participate in the proposed adverse action and who will 
bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i).

Unless otherwise provided, final rating action will be taken 
and the award will be reduced or discontinued effective the 
last day of the month in which a 60-day period from the date 
of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105.  The veteran was 
given the required notice of the proposed reduction, and the 
record reveals that the veteran received the notice.  He was 
given the required notice of his right to a predetermination 
hearing, and he did not request such a hearing.  Moreover, 
the rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him.

The Board has considered the criteria governing rating 
reductions for service connected disabilities found at 38 
C.F.R. § 3.344.  This regulation, however, applies to ratings 
that have continued for long periods of time at the same 
level (five years or more).  The 20 percent rating was 
awarded March 1, 2000, and thus at the time of the December 
2004 rating decision which implemented the reduction the 20 
percent rating for the veteran's degenerative joint disease 
of the lumbar spine had been in effect for less than five 
years.  Therefore, the provisions of 38 C.F.R. § 3.344 
pertaining to stabilization of disability evaluations do not 
apply; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).

The veteran underwent a VA orthopedic examination in May 
2005.  It was noted that the veteran was in no apparent 
distress and that his gait was normal and lively.  Passive 
range of motion was negative for any neurologic straight leg 
raise sign.  The veteran's lower extremities were normal to 
motor, sensory, and reflex testing.  Left lateral flexion of 
the lumbar spine was 30 out of 30 degrees, right lateral 
flexion was 20 out of 30 degrees, lumbar flexion was 80 out 
of 90 degrees, extension was 30 out of 30 degrees, lateral 
rotation to the right was 25 out of 30 degrees, and lateral 
rotation to the left was 20 out of 30 degrees.  The examiner 
stated that with regard to Deluca factors, there was no 
additional loss of range of motion with repetitive testing.  
There was also no development of pain, weakness or 
incoordination with repeated testing.  The examiner opined 
that the veteran had symptomatic low back pain from 
degenerative scoliosis of the lumbar spine.  

Degenerative arthritis of the spine is rated under Diagnostic 
Code 5242.  A 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.

Diagnostic Code 5242 has accompanying notes, of which the 
pertinent ones are as follows.  Note (1): Evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Note (2): For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  

The May 2005 VA examination report clearly shows that the 
veteran does not meet the criteria for a 20 percent rating 
for his lumbar spine disability.  The examination report 
indicated that the veteran had 80 degrees of flexion and that 
the combined range of motion of the thoracolumbar spine was 
205 degrees.  The examination report also indicated that the 
veteran's gait was normal and he did not have muscle spasm or 
guarding.  Furthermore, the veteran had no additional loss of 
range of motion with repetitive testing, and there was also 
no development of pain, weakness or incoordination with 
repeated testing.  Consequently, even with the consideration 
of such factors of pain, weakness and incoordination with 
use, the veteran does not meet the criteria for a 20 percent 
rating for his lumbar spine disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Since the reexamination of the 
veteran's degenerative joint disease of the lumbar spine 
shows that the veteran only meets the criteria for the 
assignment of a 10 percent rating, the reduction of the 
veteran's rating to 10 percent was proper.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Here the appeal is not taken as the result of a claim by the 
veteran for benefits but rather as the result of findings 
determined by VA examination of the veteran conducted on a 
routine basis.  Thus, as the veteran did not submit a claim 
on this issue, the duty to notify does not apply.  However, 
in a rating reduction case as here, 38 C.F.R. § 3.105(e) 
provides procedural safeguards as to notice and provisions 
for an effective date.  Under 38 C.F.R. § 3.105(e), where the 
reduction in an evaluation of a service-connected disability 
is considered warranted and the lower evaluation would result 
in a reduction of compensation payments, a rating proposing 
the reduction will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level, which is to the same effect 
as the request for evidence under 38 C.F.R. § 3.159.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.

The veteran had pre-adjudication notice and was informed of 
the evidence he could submit and that he could have a 
hearing.  The veteran was informed of the requirements 
necessary regarding the propriety of the reduction in the 
notice letter sent to him in October 2004, and he had ample 
time in which to respond to the notice letter and he did 
respond.  The content of the pre-adjudicatory notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Service connection for lumbar 
spine disability was substantiated years ago.  Moreover, the 
§ 3.105(e) notice contains the effective date provisions for 
a rating reduction and, combined with the copy of the rating 
decision also enclosed with the letter, provided notice of 
the type of evidence necessary to establish a disability 
rating.  The Board concludes that the preponderance of the 
evidence is against the veteran's claim, and any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

In addition, the veteran has not identified any records which 
could be pertinent to his claim that have not been secured. 
There is no indication that there are any outstanding records 
that are pertinent to this claim.


ORDER

As the reduction of the rating assigned for the veteran's 
degenerative joint disease of the lumbar spine from 20 to 10 
percent was proper, the benefit sought on appeal must be 
denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


